STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                       NO.    2022    Kw    0212

VERSUS


ROBERT       DEEMER                                                                    MARCH    4,    2021




In    Re:         Robert        Deemer,                      for                                       19th
                                                 applying            supervisory         writs,

                  Judicial          District       Court,    Parish       of    East     Baton       Rouge,
                  No.    02- 10-- 2019.




BEFORE:           GUIDRY,       HOLDRIDGE,         AND   CHUTZ,     JJ.


          WRIT    DENIED       ON    THE       SHOWING MADE.        Relator      failed    to    include
a    complete                   of       the    transcript           the                  to
                        copy                                   of              motion           suppress

hearing,          the    bill       of    information,       the    motion       to     suppress,       and

any    other       portion       of      the    district    court
                                                                     record that may             support

the    claim      in    the writ         application.


                                                     JMG
                                                      GH
                                                     WRC




    URT     OF   APPEAL,       FIRST      CIRCUIT




          DEPUTY        LERK   OF     COURT
                  FOR    THE   COURT